Title: From Thomas Jefferson to Nicolas van Staphorst, 3 March 1789
From: Jefferson, Thomas
To: Staphorst, Nicholas van



Sir
Paris Mar. 3. 1789

When I had the pleasure of seeing you at Amsterdam, you informed me that Admiral Paul-Jones had drawn on you for a sum of money (I think it was about one hundred guineas) to enable him to proceed in the business confided to him at Copenhagen, which I advised you to accept, and undertook, if he should not replace it, to have it credited to you in your accounts with the United states. I must now beg the favor of you to inform me by return of post whether he has repaid the money, because if he has not, there is a favorable opportunity at this moment of taking arrangements relative to it. I have the honour to be with great esteem Sir Your most obedt & most humble servt.,

Th: Jefferson

